*442ON MOTION FOR REHEARING.
GRAVES, P. J.
Plaintiffs have filed a vigorous motion for rehearing, from which it appears that counsel for plaintiffs clearly misapprehended the opinion of this court, especially that part thereof remanding the cause. The opinion closes with this language: “Judgment reversed and cause remanded to be proceeded with according to the views in this opinion expressed.” As stated in the original opinion the cause was somewhat irregularly tried below. Both sides filed motions for judgment on the pleadings, and this, too, when under the pleadings there were issues of fact attempted to be raised. For instance, we have in the answer this defense pleaded, or, more properly speaking, vaguely pleaded:
“That said Sheppard was the stepfather of the defendant, Ella A. Wagner, he having married her mother in the early infancy of said Ella A. Wagner, and that he reared her and cared for her from her said early infancy, and that she was kind and obedient to him and treated him as a dutiful daughter, and attended to the housework for his household, and aided him in his business, and lived with him until the time of his death, and cared for him in his declining years. And that he was greatly attached to her, and in consideration of her remaining with him and caring for him agreed and had intended, for many years before his death, to leave all his property to her when he should die.”
In the reply to this answer we have among other things a denial of all new matter in the answer. If this pleads a separate and distinct agreement, and one other than the instrument which we declare to be a mortgage, as we think the pleader was attempting to do, then there was an issue of fact there untouched by the motion for judgment and untouched by anything which we have said in the opinion.
*443In other words, we were of opinion then and are of opinion now, that the defendant Ella A. Wagner was attempting to show her title through two contracts, L e., the one which we declare to he a mortgage, and the other this independent agreement fully performed on her part to leave her the property at the death of Sheppard. The latter is vaguely pleaded, hut when we remanded the ease for new trial we had in view the fact that the answer might be made more specific and the facts as to this second agreement and source of title tried out. This was one among several things which prompted a remanding of the cause. Our judgment was not a remanding of the cause with directions, to enter any specific judgment, nor to proceed in any particular way.
What we did intend to do and intend now to do is to say that upon the face of the deed and contracts in evidence, the alleged deed is a mortgage. That is the only question foreclosed by the opinion. If the defendant Ella Wagner can show her right to this property through another valid agreement and transaction, the case is still open for that purpose.
With these remarks, the motion for rehearing should be and is overruled.
All concur.